                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                   DOC #: _________________
                                                            DATE FILED: 3/15/2020 _

            -against-
                                                                  17 Cr. 611-8 (AT)
CHRISTOPHER HOWARD,
                                                                      ORDER
                          Defendant.
ANALISA TORRES, District Judge:

      The sentencing scheduled for March 16, 2020, is ADJOURNED sine die.

      SO ORDERED.

Dated: March 15, 2020
       New York, New York
